Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-11 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A fastener for use in an electronic device, including: a positioning unit, axially formed with an insertion hole, wherein a first supporting concave part allowing a first electronic device to be disposed is radially formed on one surface of said positioning unit, and another surface thereof has a positioning structure communicating with said insertion hole and allowing a board member to be connected; and a clamping member, having a main body, wherein a fastening pin inserted in said insertion hole is disposed at a bottom end of said main body, so that said bottom end of said main body enables said first electronic device disposed on said first supporting concave part to be in a locked status; said main body has a second supporting concave part allowing a second electronic device to be disposed and radially formed at a location opposite to said fastening pin, wherein an axial spacing distance is formed between said first supporting concave part and said second supporting concave part, a chamber is disposed at a location adjacent to one side of said second supporting concave part, said chamber has a pair of sliding slots oppositely arranged and a rod hole; and a sliding cover, having a sliding sheet axially protruded from a bottom surface thereof so as to be disposed in said chamber, two sides of said sliding sheet have a pair of sliding hooks buckled in said pair of sliding slots, and a sliding rod is protruded from said sliding sheet and sleeved with a spring, and said spring is located between said sliding sheet and said chamber; with said sliding cover sliding or being released, said spring is able to be in an energy storing status or an energy releasing status, so that a front end of said sliding cover is able to be released or be located above said second supporting concave part, thereby enabling said second electronic device to be in an unlocked status or a locked status.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of t to a fastener, especially to a fastener for use in an electronic device, for example a M.2 solid state drive, a Wi-Fi wireless network card or 3G card, such that the fastener comprises a chamber is disposed at a location adjacent to one side of said second supporting concave part, said chamber has a pair of sliding slots oppositely arranged and a rod hole; and a sliding cover, having a sliding sheet axially protruded from a bottom surface thereof so as to be disposed in said chamber, two sides of said sliding sheet have a pair of sliding hooks buckled in said pair of sliding slots, and a sliding rod is protruded from said sliding sheet and sleeved with a spring, and said spring is located between said sliding sheet and said chamber; with said sliding cover sliding or being released, said spring is able to be in an energy storing status or an energy releasing status, so that a front end of said sliding cover is able to be released or be located above said second supporting concave part, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
One of the closest prior art of record is Hua US Patent No.  9927834 B2.
Hua in similar field of a fastener teaches (figs. 1-12) a retention/fastener having a positioning unit (512), axially formed with an insertion hole (hole in 512), wherein a first supporting concave part allowing a first electronic device (110) to be disposed is radially formed on one surface of said positioning unit, and another surface thereof has a positioning structure communicating with said insertion hole and allowing a board member to be connected; and a clamping member (800), having a main body, wherein a fastening pin (802) inserted in said insertion hole is disposed at a bottom end of said main body, so that said bottom end of said main body enables said first electronic device disposed on said first supporting concave part (concave part of 110) to be in a locked status.   
Hua does not teach the specific details of said main body has a second supporting concave part allowing a second electronic device to be disposed and radially formed at a location opposite to said fastening pin, wherein an axial spacing distance is formed between said first supporting concave part and said second supporting concave part, a chamber is disposed at a location adjacent to one side of said second supporting concave part, said chamber has a pair of sliding slots oppositely arranged and a rod hole; and a sliding cover, having a sliding sheet axially protruded from a bottom surface thereof so as to be disposed in said chamber, two sides of said sliding sheet have a pair of sliding hooks buckled in said pair of sliding slots, and a sliding rod is protruded from said sliding sheet and sleeved with a spring, and said spring is located between said sliding sheet and said chamber; with said sliding cover sliding or being released, said spring is able to be in an energy storing status or an energy releasing status, so that a front end of said sliding cover is able to be released or be located above said second supporting concave part, thereby enabling said second electronic device to be in an unlocked status or a locked status.  In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Another close prior art of record is Chien US Patent No. 9703331 B1 
Chien teaches a retention/fastener having a positioning unit (140), axially formed with an insertion hole (142), wherein a first supporting concave part allowing a first electronic device (120-1) to be disposed is radially formed on one surface of said positioning unit, and another surface thereof has a positioning structure communicating with said insertion hole and allowing a board member to be connected; and a clamping member (130), having a main body, wherein a fastening pin (161) inserted in said insertion hole is disposed at a bottom end of said main body, so that said bottom end of said main body enables said first electronic device disposed on said first supporting concave part (146) to be in a locked status
However, Chien does not teach nor does it suggest t the specific details of said main body has a second supporting concave part allowing a second electronic device to be disposed and radially formed at a location opposite to said fastening pin, wherein an axial spacing distance is formed between said first supporting concave part and said second supporting concave part, a chamber is disposed at a location adjacent to one side of said second supporting concave part, said chamber has a pair of sliding slots oppositely arranged and a rod hole; and a sliding cover, having a sliding sheet axially protruded from a bottom surface thereof so as to be disposed in said chamber, two sides of said sliding sheet have a pair of sliding hooks buckled in said pair of sliding slots, and a sliding rod is protruded from said sliding sheet and sleeved with a spring, and said spring is located between said sliding sheet and said chamber; with said sliding cover sliding or being released, said spring is able to be in an energy storing status or an energy releasing status, so that a front end of said sliding cover is able to be released or be located above said second supporting concave part, thereby enabling said second electronic device to be in an unlocked status or a locked status.  In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841